    Case: 3:19-cv-00434-JZ Doc #: 53 Filed: 08/19/19 1 of 13. PageID #: 703



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

DREWES FARMS PARTNERSHIP,                :
                                         :   Civil Action No. 3:19-cv-00434
           Plaintiff,                    :
                                         :   Judge Jack Zouhary
     v.                                  :
                                         :   Magistrate Judge James R. Knepp, II
THE CITY OF TOLEDO, OHIO,                :
                                         :
           Defendant.                    :


PLAINTIFF DREWES FARMS PARTNERSHIP’S COMBINED REPLY IN SUPPORT
 OF ITS MOTION FOR JUDGMENT ON THE PLEADINGS, AND OPPOSITION TO
    DEFENDANT’S CROSS-MOTION FOR JUDGMENT ON THE PLEADINGS
      Case: 3:19-cv-00434-JZ Doc #: 53 Filed: 08/19/19 2 of 13. PageID #: 704



       Toledo (“City”) does little to defend LEBOR. Instead, it throws up procedural hurdles to

avoid the merits. But City’s flawed arguments cannot bock this Court’s review of LEBOR—a

law City admits speaks for itself. Further, despite the Case Management and Briefing orders, the

City filed a cross-motion without leave. Even if considered, City’s cross-motion fails for the

same reasons that this Court should grant Drewes Farms Partnership’s (“DFP”) Motion. With

briefing now closed, the Court can proceed to declare LEBOR unconstitutional and void.

A.     LEBOR is Unconstitutional and Preempted on its Face.

               LEBOR is vague on its face and must be examined under strict scrutiny.

       City does not answer questions about LEBOR’s application, including what it means to:

(1) interfere with the right to “exist, flourish, and naturally evolve”; (2) violate a “collective and

individual right to self-government”; (3) possess “the right to a clean and healthy Lake Erie and

Lake Erie Ecosystem”; and/or (4) “seek to violate” LEBOR. City’s silence confirms that a

person of ordinary intelligence cannot know what one of any 275,000 Toledo residents might

deem to violate LEBOR. Since DFP filed its motion, the Supreme Court has again detailed the

myriad of constitutional problems with vagueness, explaining that “[i]n our constitutional order,

a vague law is no law at all.” See United States v. Davis, 139 S.Ct. 2319, 2323 (2019).

       City does not dispute that a law imposing criminal liability, strict liability, or implicating

fundamental rights is examined strictly. See Burson v. Freeman, 504 U.S. 191, 198-200 (1992);

U.S. v. Lawson, 461 U.S. 352, 357 (1983); United States v. Blaszak, 349 F.3d 881, 887 (6th Cir.

2003); Etzler v. City of Cincinnati, 2009 U.S. Dist. LEXIS 916 *16-18 (S.D. Ohio 2009).

       LEBOR imposes strict criminal liability. An entity violating LEBOR “shall be guilty of

an offense and, upon conviction thereof, shall be sentenced to pay the maximum fine allowable

under State law for that violation.” LEBOR, Section 3(a). City or residents may “prosecute[]”

the action and entities that violate LEBOR “shall be strictly liable.” Id. at 3(c)-(d).
      Case: 3:19-cv-00434-JZ Doc #: 53 Filed: 08/19/19 3 of 13. PageID #: 705



       That LEBOR also contemplates civil damages does not change the fact that it imposes

strict criminal liability. And City’s argument that LEBOR cannot be a criminal statute without

further action by City under O.R.C. § 715.67 ignores the plain language that already makes each

violation of LEBOR a crime and provides that further implementing legislation “shall not be

required . . . to enforce all provisions of this law.” Id. at 1(d). Finally, City’s suggestions that

the language in Section 3(c) does not impose strict liability but instead should, for some

unexplained reason, be linked to Section 2(b)’s invalidation of permits has no textual support and

only highlights LEBOR’s vagueness.

       And, as set forth in the MJOP and below, LEBOR’s vagueness infringes on the First

Amendment. (MJOP 7-12.) LEBOR must be strictly examined and declared void for vagueness.

               LEBOR violates the First Amendment.

       In the MJOP, DFP identified specific LEBOR provisions and explained why they violate

the First Amendment. (MJOP 7-12). City does not address those points and instead baldly states

that no part of LEBOR purports to nullify any aspect of the U.S. Constitution or to strip DFP of

any right. City also claims that LEBOR must not chill speech because DFP filed a lawsuit. This

ignores the numerous existing and ongoing First Amendment violations set forth in the MJOP,

including its vagueness, blanket restrictions, viewpoint restrictions, and overbreadth. (MJOP 7-

12.) And, just because an entity is willing to risk sanctions to exercise its First Amendment

rights does not affect its ability to challenge that law. See Swepi, Ltd. P’ship v. Mora Cty., 81 F.

Supp. 3d 1075, 1155 (D.N.M. 2015).

               City’s solution to LEBOR’s unconstitutionality is absurd.

       City recognizes LEBOR’s vagueness but claims that a federal court cannot invalidate it

because it was passed via citizen initiative. It claims that “[i]f DFP finds provisions of LEBOR

vague” it should start its own citizens’ initiative to amend LEBOR. City’s position relegates the

                                                 2
      Case: 3:19-cv-00434-JZ Doc #: 53 Filed: 08/19/19 4 of 13. PageID #: 706



protection of constitutional rights to the whims of the majority. Federal courts have been clear:

“One’s right to life, liberty, and property . . . and other fundamental rights may not be submitted

to vote; they depend on the outcome of no elections.” W. Va. State Bd. of Educ. v. Barnette, 319

U.S. 624, 638 (1943). The very purpose of § 1983 was “to ‘throw open the doors of the United

States courts to individuals who were threatened with, or who had suffered the deprivation

of constitutional rights.” Patsy v. Bd. of Regents, 457 U.S. 496, 500-01 (1982) (quoting Cong.

Globe, 42d Cong., 1st Sess., 376 (1871)) (emphasis added). In other words, Congress chose to

“interpose the federal courts” as the “guardians of the people’s federal rights.” Id.

       Beyond attempting to turn federalism and the redress of constitutional harms on its head,

City also reasons that a petition would allow DFP to exercise its First Amendment rights. This

ignores, of course, the facts that any of Toledo’s 275,000 residents could determine that such an

action would itself violate LEBOR’s vague provisions and that DFP would have to continue to

suffer the other ongoing constitutional deprivations and injuries during that process.

               LEBOR violates the Equal Protection Clause under any standard.

       City improperly argues for a rational basis equal protection review then fails to engage in

a proper analysis. City claims that the Court cannot apply strict scrutiny on the basis that DFP’s

complaint uses rational basis terms. This Court determines what legal standard to apply to a

claim, not the language of a complaint. See Johnson v. City of Cincinnati, 119 F. Supp. 2d 735,

739 (S.D. Ohio 2000). Strict scrutiny applies because LEBOR’s disparate treatment impacts

First Amendment rights. San Ant. Indep. Sch. Dist. v. Rodriguez, 411 U.S. 1, 17 (1973).

       LEBOR fails under any standard. LEBOR does not purport to be a simple pollution

regulation. It purports to establish “inherent, fundamental and unalienable” rights, LEBOR

Section 1(d), but then immediately alienates those rights by identifying one group that can

violate them (individuals) and another group that cannot (business entities/governments). Based
                                                  3
       Case: 3:19-cv-00434-JZ Doc #: 53 Filed: 08/19/19 5 of 13. PageID #: 707



on this irrational distinction, LEBOR then violates the fundamental rights of one group but not

the other. City argues that LEBOR “does not single out or distinguish partnerships, farmers or

DFP from any other corporation or Government subject to LEBOR.” (Opp. at 14.) But it is not

the disparate treatment between entities that forms the basis for the equal protection claim;

rather, it is the disparate treatment between entities and individuals. City does not provide a

rational basis for this distinction, let alone a justification surviving strict scrutiny.

                LEBOR violates the Due Process clause.

        City argues that DFP failed to plead a due process claim because DFP does not own the

land it farms and, thus, lacks a property right. (Opp. 15–16.) DFP has property rights pursuant to

its leases, and those rights are abridged by LEBOR. See Carroll Weir Funeral Home v. Miller, 2

Ohio St.2d 189, 191 (1965) (recognizing property interest in leases). Also, LEBOR’s burdening

of DFP’s fundamental rights create a Due Process violation. (MJOP at 14 (citing Perry v.

McGinnis, 209 F.3d 597, 609 (6th Cir. 2000) (holding that the right to freedom of expression is a

fundamental right in the substantive due process analysis)).

                LEBOR is preempted by state and federal law.

        Regarding federal preemption, City neither addresses nor disputes that LEBOR impacts

foreign trade and impairs international obligations. Regarding DFP’s state law claims for which

it moved for judgment, City never raises a merits or standing defense to three ways LEBOR

violates state law: (1) it unlawfully creates a new cause of action (MJOP 16); (2) it improperly

creates statutory standing (MJOP 17); and (3) it strips business entities of their corporate and/or

partnership rights provided by state law (MJOP 17-18). Once this Court finds DFP has standing

for any federal claim, it should invalidate LEBOR on any of these state law grounds.

B.      City Is Liable Under § 1983 for Constitutional Violations in its Charter.

        LEBOR is part of City’s charter and City has defended it, including denying that LEBOR

                                                    4
      Case: 3:19-cv-00434-JZ Doc #: 53 Filed: 08/19/19 6 of 13. PageID #: 708



violates the United States Constitution. (Doc. 12, ¶¶ 61-62, 85-87). Yet, City does not believe it

should be responsible and that the Monell test has not been met. See Monell v. Dept. of Social

Services, 436 U.S. 658 (1978). (Opp. at 12, 15, 17.).

       When a city’s laws are facially challenged, the city is the proper defendant and Monell is

satisfied. See Muffett v. City of Yakima, 2012 U.S. Dist. LEXIS 99182 *9-10 (E.D. Wash. 2010)

(Monell standard “necessarily” met in facial challenge to city law); Berkley v. Common Council

of City of Charleston, 63 F.3d 295, 299 (4th Cir. 1995) (en banc) (enactment of legislation is

“prototypical conduct that can give rise to liability under Monell.”). “[T]he fact that the [law]

was enacted pursuant to a referendum does not insulate it from this Court’s review.” Huertas v.

City of Camden, 2006 U.S. Dist. LEXIS 73157 * 17-20 (D.N.J., 2006). Further, the initiative is

“fairly attributable” to City because City delegated its power to the citizenry. See Toledo, Ohio,

City Charter, Ch. VI, § 84. City is responsible for its unconstitutional law.

C.     DFP has Article III Standing to Bring any and all of its Claims.

       LEBOR is a vague self-executing law that imposes strict criminal liability and it has

affected, is affecting, and will affect DFP’s fundamental rights, economic interests, and property

interests. The key verified facts below establish DFP’s standing as each of its claims:

              DFP is a partnership organized pursuant to Ohio law (Ver. Compl., Doc. 1, ¶ 10);1

              DFP farms land wholly within the Lake Erie Watershed (Id. ¶ 18);

              LEBOR’s scope appears to cover the entire Lake Erie Watershed (Id. ¶¶ 94–95)

              DFP leases require DFP to maintain fertilization levels (Id. ¶ 19);

              DFP has contracts to sell crops in the future in a sum certain amount, which were
               based on its ability to farm, including fertilizing the land it farms (Id. ¶ 22);

1
 City does not dispute that DFP is a partnership. It does make statements that DFP is “an 8-
month old partnership.” This irrelevant and inaccurate statement seems to be based on
misreading the most recent version of the partnership agreement that DFP disclosed to
demonstrate it was a partnership at the time of the complaint.
                                                  5
      Case: 3:19-cv-00434-JZ Doc #: 53 Filed: 08/19/19 7 of 13. PageID #: 709



              DFP applies fertilizer to land that it farms in the Lake Erie Watershed (Id. ¶ 24);

              DFP’s application of fertilizer, despite best practices, leads to runoff (Id. ¶ 51);

              DFP would be injured and forced to violate its leases and contracts if unable to
               farm or fertilize to avoid liability under LEBOR (Id. ¶¶ 51–58); and

              DFP has sued seeking to invalidate the law. (Doc. 1.)

       City contends, without explanation, that it is significant that DFP does not allege that it

owns property, resides in Toledo, or farms “contiguous to Lake Erie.” (Opp. 8.) City makes

these arguments while refusing to answer, as it has throughout this proceeding, even the simple

question of whether LEBOR applies outside the City of Toledo. City also creates a de minimis

exception to LEBOR and distinctions between different types of runoff or pollution. (Id. 9.) But

none of this appears in LEBOR’s text. These irrelevant allegations do not affect DFP’s standing.

               City misstates the standard for “injury in fact.”

       City wrongly argues that to establish standing DFP must show that a threatened injury is

“certainly impending” under Clapper v. Amnesty Int’l USA, 568 U.S. 398 (2013). (Opp. at 8.)

Instead, “[a]n allegation of future injury may suffice if the threatened injury is ‘certainly

impending,’ or there is a ‘substantial risk’ that the harm will occur.” Susan B. Anthony List v.

Driehaus, 573 U.S. 149, 158 (2014) (emphasis added) (quoting Clapper, 568 U.S. at 414 n. 5).

Such a “substantial risk” exists where, like here, a plaintiff alleges “an intention to engage in a

course of conduct arguably affected with a constitutional interest, but proscribed by a statute, and

there exists a credible threat of prosecution thereunder.” Id. at 159 (quoting Babbitt v. Farm

Workers, 442 U.S. 289, 298 (1979)). Moreover, for many of DFP’s claims, LEBOR’s self-

effectuated stripping of rights, invalidation of state and federal laws, and chilling of speech not

only have a substantial risk of occurring, but have already occurred.

               DFP has standing to bring its First Amendment claims.


                                                  6
      Case: 3:19-cv-00434-JZ Doc #: 53 Filed: 08/19/19 8 of 13. PageID #: 710



       DFP currently suffers a First Amendment injury because LEBOR actively bans certain

speech. This litigation itself apparently violates LEBOR Section 4(a), which eliminates the

“power to assert state or federal preemptive laws in an attempt to overturn this law.” (See MJOP

7, 9-10); (see Doc. 44-2) (citizen suit alleging that challenging LEBOR violates LEBOR.) City

suggests that DFP’s speech is not chilled because DFP “is currently having its day in Court.”

(Opp. at 13.) But, DFP does not lose its right to challenge LEBOR simply because it is willing

to risk sanctions to exercise its First Amendment rights. See Swepi, 81 F. Supp. 3d at 1155.

       Along with prohibiting certain speech, LEBOR also facially strips DFP of its First

Amendment rights–itself an independent injury in fact. (See Section 4(a).) Id. (“because the

Ordinance states that [filing of the lawsuit] strips [plaintiff] of its First Amendment rights…

[plaintiff] has suffered an injury in fact.”); see also MJOP 9-12.)

       DFP also alleges overbreadth, and in such a challenge the “law need not have been

applied against the challenger at all; as long as the barebones requirements of Article III standing

are met, the elements of prudential standing are presumed satisfied in an overbreadth challenge.”

Swepi, 81 F. Supp. 3d at 1139; see also Sec’y of State of Md. v. Joseph H Munson Co., 467 U.S.

947, 956-959 (1984). “Facial challenges to overly broad statutes are allowed not primarily for

the benefit of the litigant, but for the benefit of society – to prevent the statute from chilling the

First Amendment rights of other parties not before the court.” Munson Co., 467 U.S. at 956-57.

               DFP has standing to bring its Equal Protection claim.

       DFP’s Equal Protection claim is based upon LEBOR’s facial discrimination against

business entities. (See MJOP at 12-13.) Because DFP is a business entity, there is an injury in

fact. See Swepi, 81 F. Supp. 3d at 1155. Further, DFP suffers an independent injury-in-fact in

that it has an economic interest in farming, which LEBOR’s vague provisions may prohibit, and

the disparate treatment affects DFP’s property interests in its leases. Probable economic injury is
                                                  7
      Case: 3:19-cv-00434-JZ Doc #: 53 Filed: 08/19/19 9 of 13. PageID #: 711



enough to establish standing. See Clinton v. City of N.Y., 524 U.S. 417, 432-33 (1998).

               DFP has standing to bring its void for vagueness claim.

       DFP has standing for a pre-enforcement challenge to this unconstitutionally-vague strict-

liability criminal law. There is a sufficiently imminent injury in fact if “there exists a credible

threat of prosecution.” Babbitt, 442 U.S. at 298 (1979); see White Oak Property Dev., LLC v.

Washington Twp., 2009 U.S. Dist. LEXIS 29347, at *12 (S.D. Ohio Apr. 7, 2009) (facially

examining law for vagueness because it includes criminal penalties). “[I]t is not necessary that

[a plaintiff] first expose himself to actual arrest or prosecution to be entitled to challenge” a

vague law. Steffel v. Thompson, 415 U.S. 452, 459 (1974). A credible threat of future

prosecution exists here because LEBOR deputizes 275,000 Toledoans as prosecutors and affords

them wide latitude to enforce vague rights.

       DFP may also lodge a pre-enforcement challenge because LEBOR criminalizes exercise

of DFP’s First Amendment rights. (See MJOP 4-8.) Injury-in-fact is particularly relaxed in pre-

enforcement facial challenges to laws violating the First Amendment. Munson Co., 467 U.S.

947 at 956.    As Swepi held, such a situation creates an “objectively justified fear of real

consequences” that would chill the exercise of First Amendment rights and create a cognizable

injury. Swepi, 81 F. Supp. 3d at 1155 (internal quote omitted). DFP has standing for the same

reasons as the plaintiff in Swepi: it is “currently seeking to engage in activities that violate”

LEBOR, LEBOR “states that this conduct strips it of its First Amendment rights,” and LEBOR

“creates a chilling effect on the exercise of First Amendment rights.” Id.

               DFP has standing to bring its substantive due process claim.

       Because DFP grounds its Due Process claims in its fundamental right to freedom of

expression, it has standing for its Due Process claims. Further, LEBOR negatively impacts

DFP’s property rights in its farm leases. The City has conceded a property interest creates

                                                8
     Case: 3:19-cv-00434-JZ Doc #: 53 Filed: 08/19/19 10 of 13. PageID #: 712



standing for a Due Process claim; it just did not realize that Ohio property rights include leases.

               DFP has standing to bring its federal preemption claim.

       DFP’s federal preemption claim is based on LEBOR’s interference with the federal

government’s superintendence of foreign affairs. No state or locality may intrude into the “field

of foreign affairs which the Constitution entrusts to the President and the Congress.” Zschernig

v. Miller, 389 U.S. 429, 432 (1968). DFP operates under and is a beneficiary of the international

framework of laws governing Lake Erie. (See Doc. 34, 10–12.) LEBOR injures DFP’s status as

beneficiary of the framework and DFP has standing to challenge it.

               DFP has standing to bring its state preemption claim.

       DFP has standing to bring a state law preemption claim because LEBOR injures DFP’s

economic interests and lease property interests. Clinton, 524 U.S. at 433 (probable economic

injury enough to constitute injury-in-fact). LEBOR is preempted by state law and would injure

DFP’s farming business, leases, and contracts through its expansive reach and harsh penalties.

These facts provide the Court with the ‘irreducible minimum needed’ to adjudicate the matter.”

Blue Sky Entm’t, Inc. v. Gardiner, 711 F. Suppl. 678, 686 (N.D.N.Y. 1989). And, as set forth

above, City does not address standing or merits on LEBOR’s violation of state law. (Supra, 4.)

               Causality and redressability are established.

       City argues that weather causes DFP’s injuries. (Opp. 10.) But DFP’s injuries are the

abrogation of its constitutional rights. As in Swepi, the unconstitutional law is the “challenged

conduct” causally related to those injuries. Swepi, 81 F. Supp. 3d at 1157. Moreover, the fact

that weather may have had a negative economic impact on DFP in one growing season does not

negate the independent negative impact that LEBOR will have on DFP’s economic interests and

property rights every year. Invalidating LEBOR will redress DFP’s constitutional injuries.



                                                 9
     Case: 3:19-cv-00434-JZ Doc #: 53 Filed: 08/19/19 11 of 13. PageID #: 713



D.     DFP’s Claims are Ripe for Adjudication.

       DFP has suffered, continues to suffer, and will suffer injury. City argues DFP’s claims

are not ripe because City has yet to enforce LEBOR. That is not the law and ignores the self-

executing constitutional deprivations in effect. See J.L. Spoons, Inc. v. Brown, 40 F. Supp. 2d

902, 905-906 (N.D. Ohio 1999) (rejecting Department of Public Safety’s argument that because

it had yet to enforce a disputed provision, the constitutionality of the provision was premature).

The recent budget bill, not yet interpreted by any court, does not change the analysis. (Opp. 11

n.3.) LEBOR is still on City’s books and any of City’s 275,000 citizens may still rely upon it to

bring an action against DFP on behalf of Lake Erie. Moreover, those budget bill provisions do

not affect the ability of City or Toledoans to enforce LEBOR on their own behalf.

E.     DFP is Entitled to Injunctive and Declaratory Relief.

       City argues that DFP has not stated a claim for declaratory relief because of unripeness

and lack of an alternative remedy. As set forth above, DFP’s claims are ripe. And City cites no

case holding that a citizen’s initiative—aka leaving DFP’s constitutional rights to the tyranny of

the majority while suffering ongoing deprivations—is a “better or more effective” alternative

remedy than a court order. Injunctive relief may not be necessary if this Court declares LEBOR

unconstitutional and void, but DFP has demonstrated a right to injunctive relief as well. (See

Doc. 6-1 (explaining entitlement to injunctive relief).)

       Finally, City does not respond to DFP’s analysis that LEBOR must be invalidated in toto,

because striking down any of LEBOR’s sections would “gut LEBOR’s enforcement mechanism

and purpose.” (MJOP 18-19.)

       The Court should grant DFP’s Motion and grant the relief requested (MJOP, 20).

                                                  VORYS, SATER, SEYMOUR AND PEASE LLP

                                                  s/ Thomas H. Fusonie

                                                 10
     Case: 3:19-cv-00434-JZ Doc #: 53 Filed: 08/19/19 12 of 13. PageID #: 714



                                                Thomas H. Fusonie (0074201), Trial Attorney
                                                Kimberly Weber Herlihy (0068668)
                                                Daniel E. Shuey (0085398)
                                                Christopher L. Ingram (0086325)
                                                52 East Gay Street, P.O. Box 1008
                                                Columbus, Ohio 43216-1008
                                                Phone: (614) 464-8261; Fax: (614) 719-4886
                                                thfusonie@vorys.com
                                                kwherlihy@vorys.com
                                                deshuey@vorys.com
                                                clingram@vorys.com

                                                Counsel for Plaintiff Drewes Farms Partnership




                      CERTIFICATE OF MEMORANDUM LENGTH

       This brief adheres to the page limitations set forth in the Court’s May 20, 2019 Order

(Doc #29). The present action has yet to be assigned a track.



                                                s/Thomas H. Fusonie
                                                Thomas H. Fusonie (0074201)
                                                52 East Gay Street
                                                P.O. Box 1008
                                                Columbus, Ohio 43216-1008
                                                Phone: (614) 464-8261
                                                Fax: (614) 719-4886
                                                thfusonie@vorys.com




                                               11
     Case: 3:19-cv-00434-JZ Doc #: 53 Filed: 08/19/19 13 of 13. PageID #: 715



                                CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing was served electronically through this

Court’s electronic service system upon all parties and/or counsel of record on this 19th day of

August, 2019. Notice of this filing is sent by operation of the Court’s electronic filing system to

all parties indicated on the electronic filing receipt. Parties may access this filing through the

Court’s system.

                                                 s/ Thomas H. Fusonie
                                                 Thomas H. Fusonie (0074201)
                                                 52 East Gay Street
                                                 P.O. Box 1008
                                                 Columbus, Ohio 43216-1008
                                                 Phone: (614) 464-8261
                                                 Fax: (614) 719-4886
                                                 thfusonie@vorys.com




                                                12
